Order                                                         Michigan Supreme Court
                                                                    Lansing, Michigan

  February 20, 2015                                                  Robert P. Young, Jr.,
                                                                                Chief Justice

  150982-3 & (24)                                                     Stephen J. Markman
                                                                          Mary Beth Kelly
                                                                           Brian K. Zahra
                                                                   Bridget M. McCormack
                                                                         David F. Viviano
  LINDA COWAN, Personal Representative of                            Richard H. Bernstein,
  the ESTATE OF WILLIAM DURST,                                                       Justices
             Plaintiff-Appellee,
  v                                            SC: 150982
                                               COA: 325777
                                               Oakland CC: 2014-138650-NH
  FARID FATA, M.D., and MICHIGAN
  HEMATOLOGY ONCOLOGY, PC,
            Defendants-Appellants,
  and
  ELAYNE ARTERBERY, M.D., MICHIGAN
  RADIATION ASSOCIATES, PLLC, and
  CRITTENTON CANCER CENTER,
           Defendants.

  _________________________________________/
  WILLIAM WESP and SUZANNE ROSE WESP,
           Plaintiffs-Appellees,
  v                                            SC: 150983
                                               COA: 325793
                                               Oakland CC: 2014-142179-NH
  FARID FATA, M.D., and MICHIGAN
  HEMATOLOGY ONCOLOGY, PC,
            Defendants-Appellants,
  and
  CRITTENTON HOSPITAL MEDICAL CENTER
  AND CRITTENTON CANCER CENTER, f/k/a
  CRITTENTON KARMANOS HEALTH
  SERVICES AND CRITTENTON-DMC HEALTH
  SERVICES,
            Defendants.

  _________________________________________/
                                                                                                               2



      On order of the Court, the motion for immediate consideration is GRANTED.
The application for leave to appeal the February 4, 2015 orders of the Court of Appeals is
considered, and it is DENIED, because we are not persuaded that the question presented
should be reviewed by this Court.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         February 20, 2015
       t0217
                                                                             Clerk